Citation Nr: 1744132	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-36 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibroid uterus with large left ovarian cyst status post myomectomy and left ovarian cystectomy. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tracy Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1984, August 1990 to October 1990, and March 2003 to August 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board in January 2012 with regard to the claims for service connection for fibroid uterus with large left ovarian cyst status post myomectomy and left ovarian cystectomy and PTSD.  The Board remanded those claims for additional development in May 2014.  T

On her December 2015 VA Form 9, the Veteran requested a video hearing with regard to her claim for service connection for a lumbar spine disability.  It does not appear that such hearing has been scheduled, or that her appeal has been certified to the Board.  It is the understanding of the Board that this action will be accomplished at the agency of original jurisdiction (AOJ) level, and accordingly this issue will not be addressed further in this decision.

The Board notes that the Veteran elected a new representative in August 2016, prior to the return of the appeal to the Board, and that change is reflected on the title page.  

The issues of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran's uterine fibroid status post myomectomy clearly and unmistakably pre-existed her active service. 

2.  The evidence does not clearly and unmistakably show that an increase in the Veteran's uterine fibroid status post myomectomy was due to the natural progress of the disability.

3.  The Veteran's left ovarian cyst status post left ovarian cystectomy had its onset during active service.


CONCLUSIONS OF LAW

1.  The Veteran's uterine fibroid status post myomectomy was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

2.  The Veteran's left ovarian cyst status post left ovarian cystectomy was caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).


Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304 (b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.

A review of the Veteran's service treatment records demonstrates that on her March 1987 Report of Medical History, the Veteran stated that she had an irregular menstrual period at age 14.  In a February 2003 pre-deployment health assessment completed upon entry to another period of active service, the Veteran did not indicate any menstrual or fibroid uterine health concerns, and the examiner left unchecked a box indicating a need for gynecological referral.  Because there is no evidence of uterine fibroids or an ovarian cyst on these documents, the presumption of soundness attaches to the Veteran's periods of active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b)(1).

However, the Board finds that there is clear and unmistakable evidence that the Veteran suffered from uterine fibroids prior to her active service.  Specifically, the competent medical evidence of record, a June 2016 VA opinion, concluded that it was clear and unmistakable that the Veteran's fibroid uterus existed prior to her entry to active service, namely because that condition normally took time, by way of years, to grow.  The above being the case, the Board further finds that the medical evidence does not clearly and unmistakably reflect that the condition was not aggravated by service beyond the natural progress of the disease.  In that regard, during active service in May 2004, the Veteran was diagnosed with an enlarged uterus with multiple uterine fibroids and a small cyst in the left ovary measuring 18 millimeters (mm.) in diameter.  In June 2004, the Veteran underwent a multiple myomectomy and left ovarian cystectomy and received a postoperative diagnosis of fibroid uterus with large left ovarian cyst.  The June 2016 VA examiner reviewed these records and concluded that the stress of active service, both physically and mentally, could have made the Veteran's menses worse and more abnormal, as was documented in the service treatment records, and that such could very well have been as due to her pre-existing uterine fibroids.  At the least, it was debatable as to whether the Veteran's uterine fibroids were aggravated by her service.  When considering the examiner's opinion and the Veteran's statements therein, the Board affords the Veteran the benefit of the doubt, and finds that the clear and unmistakable standard as set forth in Wagner, supra, has not been met in this case.  Thus, the claim for service connection for uterine fibroids must prevail.

To that extent, the June 2016 VA examiner also concluded that it was at least as likely as not that the Veteran's ovarian cysts began in service.  The Board again places great probative weight on the examiner's opinion because it was based upon a thorough review of the evidence and is supported by the service treatment records documenting a cystectomy in service.  Accordingly, as the evidence demonstrates that the Veteran suffered from a left ovarian cyst in service, service connection is warranted.


ORDER

Service connection for uterine fibroid status post myomectomy is granted.

Service connection for left ovarian cyst status post left ovarian cystectomy is granted.




REMAND

With regard to the claim for service connection for PTSD, the Veteran contends that while stationed in Beaumont, Texas, in 2003, she was working to load containers on a ship when a heavy hatch cover swung and hit a civilian in the head, causing him to be hospitalized and later, resulted in his death.  The Veteran contends that she suffers psychologically from the trauma of that event.  On previous remand, the Joint Services Records Research Center responded that records from the Veteran's unit could not be located, and that further research could not verify the reported event.  Further inquiry with the U.S. Army Crime Records Center also resulted in a finding of no related criminal investigation.  The Board finds that the above development does not completely rule out the occurrence of the described event, especially since the Veteran's unit records could not be located.  Because of this, the Board finds that a VA examination should be obtained to determine whether the Veteran suffers from PTSD related to her reported service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination, with a psychiatrist or psychologist.  The examiner should review the claims file.  The examiner should provide a rationale for the following:

Does the Veteran have a current diagnosis of PTSD that is at least as likely as not (a 50 percent by her reported service stressor (that while stationed in Beaumont, Texas, in 2003, she was working to load containers on a ship when a heavy hatch cover swung and hit a civilian in the head, causing him to be hospitalized and later, resulted in his death)?

Also, it is at least as likely as not that PTSD was caused or aggravated by the service-connected anxiety?

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


